Citation Nr: 1734023	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-02 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine, and in excess of 20 percent from October 3, 2016, thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy, secondary to the service-connected degenerative disc disease of the lumbar spine. 

3.  Entitlement to an initial disability rating in excess of 20 percent for service connected left foot pes planus with pronation.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney

WITNESSES AT HEARING ON APPEAL

Veteran & Spouse

ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2003 to November 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran's claims file is now in the jurisdiction of the Phoenix, Arizona RO. 


FINDING OF FACT

On June 19, 2017 the Board was notified by the RO that the appellant died in June 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.


		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


